Citation Nr: 1716616	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, and from February 1985 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which reopened and denied a claim for service connection for bilateral hearing loss.  

A December 2013 Board remand noted that observed that the Veteran did not appeal an August 1998 rating decision which denied an original claim for service connection for bilateral hearing loss but, thereafter, the Veteran has provided additional service department records relating to his second period of active service.  Thus, pursuant to 38 C.F.R. § 3.156(c) the Board would adjudicate the claim on a de novo basis, as opposed to a petition to reopen a previously denied claim for service connection for right ear hearing loss.

In March 2012, the Veteran testified at a videoconference before a Veterans Law Judge (VLJ) and a transcript of that hearing has been associated with the record.  

In December 2013 Board remanded this case for further development but again remanded the case in August 2014 because the Veterans Law Judge who presided over the 2012 videoconference was no longer with the Board.  When contacted the Veteran expressed a desire to testify at another hearing.  The case was remanded in 2014 for that purpose.  See 38 U.S.C.A. § 7101(c); 38 C.F.R. §§ 20.700, 20.707, 20.717.  

In March 2016 the Veteran testified at a videoconference before the undersigned VLJ and a transcript of that hearing has been associated with the record.  

In July 2016 the Board remanded the case for addendum opinions following a VA examination in May 2014, in light of evidence submitted by the Veteran.  

The case has not been returned to the Board for further appellate consideration.  

In April 2017 the Veteran claimed an increased rating for his service-connected posttraumatic stress disorder, currently evaluated as 30 percent disabling.  Although provided a VA rating examination that month, this claim has not yet been adjudicated much less denied and appealed and, so, the Board has no jurisdiction over it and it is referred to the RO for initial consideration.  38 C.F.R. § 19.9(b).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The preponderance of the evidence establishes that the Veteran does not have a current hearing loss by VA standards in the right ear.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. § 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by December 2009 RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file as are his VA outpatient treatment (VAOPT) records.  He has submitted the results of a private audiogram in support of his claim.  

On file are reports of several VA examinations of the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.   

The Veteran testified at two videoconferences in support of his claim.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearings focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Also, pursuant to the 2016 Board remand, by letter of August 3, 2016 the Veteran was requested to identify all VA and non-VA health care providers, other than those already associated with his claims file, that had treated him since service for his right ear hearing loss.  Accordingly, there has been full compliance with the prior Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On the Veteran's April 1980 enlistment Report of Medical History, he checked that he did not have a hearing loss.  His enlistment examination revealed pure tone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
45
45
45
30
15

No diagnosis of hearing loss was noted on the entrance examination.  

In December 1983, the Veteran complained of pain, hearing loss, and ringing in the right ear.  The ear canals were occluded with cerumen.  After irrigation, the tympanic membranes were intact and light reflexes were within normal limits.  He reported a one-week history of a recurrent loud environment.  An audiogram showed puretone thresholds, in decibels, as follows: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
40
45
50
30
20

The July 1984 examination for discharge from the Veteran's first period of active duty revealed puretone thresholds, in decibels, as follows: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
45
45
45
35
15

Regarding the audiometric findings, it was written in the notes section of the examination report that there were no significant changes in hearing since entry into military service.  

As to the Veteran's second period of service, a December 1984 enlistment examination revealed puretone thresholds, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
45
45
35
15
10

In the summary of defects and diagnoses, a physician wrote "hearing loss [right] ear."  The Veteran checked on his enlistment history that he did not know whether he had a hearing loss.  He also noted that he was taking Dristan for a cold.  A physician wrote in the notes section that the Veteran had a slight hearing loss in the right ear and a cold for two weeks.  

An August 1985 "Reference Audiogram" was performed due to "reference established following exposure to noise duties."  It was performed more than 72-hours after the last noise exposure and no ear, nose, or throat problem was present at the time of the test.  Puretone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
15
25
25
15

March 1986 audiological testing revealed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
45
40
20
20
15

An audiogram was repeated on April 7, 1986, and showed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
40
45
45
25
10

Testing was repeated two days later on April 9, 1986, and revealed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
40
20
30
15
15

A May 15, 1987, audiogram noted the following puretone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
40
35
20
5

Testing was repeated on May 29, 1987, and revealed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
20
35
15
5

A January 1988 re-enlistment physical examination revealed puretone thresholds, in decibels, as follows: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
40
50
40
25
10

The Veteran denied hearing loss on his medical history.  

A March 1989 audiogram revealed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
65
65
25
15

A November 1989 examination for drill instructor school showed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
40
50
46
25
10

At separation from the Veteran's second period of service, an August 18, 1992 audiogram revealed the following puretone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
45
40
40
25
10

When compared to the August 1985 Reference Audiogram, it was noted that the Veteran had a significant threshold shift of 20 decibels or greater at 1000 Hertz.  The threshold shift was of 25 decibels.  

Testing was repeated the next day, August 19, 1992, and revealed puretone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
30
30
20
10

No significant threshold shift was shown when comparted to the August 1985 Reference Audiogram.  

On his August 1992 separation Report of Medical History, the Veteran checked that he had a hearing loss.  He also wrote that "I am right handed, therefore firing weapons over the [years] produced some hearing loss."  The puretone thresholds, in decibels, as noted on the Veteran's separation examination, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
45
40
45
25
20

In the notes section, the Veteran acknowledged that "I understand that I have a STS [significant threshold shift] and wish to waive my rights while on active duty and will seek medical attention at the V.A. Hosp[ital]."  

At a January 2010 VA examination the Veteran reported having some hearing loss at night when he had sinus congestion.  He reported military noise exposure of various weapons, artillery, and explosions.  Audiometric testing revealed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
20
20
25
20

The Veteran's Maryland CNC Test score was 100 percent.  The audiologist found that the Veteran did not have a hearing disability for VA purposes in the right ear.  

The Veteran submitted a December 2010 private audiogram in April 2016.  The audiogram is in chart form and showed air conduction unmasked testing in hearing thresholds, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
40
40
35
---
30

The Veteran's reliability was evaluated as good to fair with a comment of "some false positives."  While a speech discrimination test was done, it does not appear to have been the Maryland CNC Test.  Scores were 84 and 72 percent.  

At this March 2012 Board hearing the Veteran testified that his service audiograms fluctuated based on the type of training he was doing at the time.  Although he was unable to pass the hearing test at discharge from his last period of service, he did not follow up with VA because he had to work for a living.  He testified that he was right handed, so his right ear caught all the noise from weapons fire.  He reported having had a prior private hearing examination arranged by the state. 

The Veteran had a second VA examination in January 2014.  The examiner was unable to obtain valid test results in the Veteran's right ear due to inconsistencies in his responses.  His Maryland CNC Test score was 100 percent and considered an appropriate test.  

At a third VA examination in May 2014, audiometric testing revealed puretone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
25
20
25
25

The examiner found that the test results were valid.  The Maryland CNC Test score was 96 percent.  The examiner found that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the right ear.  The examiner also found that the Veteran's hearing loss was not considered disabling under VA regulations and that hearing loss did not exist prior to service.  

At his March 2016 Board videoconference the Veteran testified that his hearing loss only occurred when he was in a noisy environment.  Because he had not been in a noisy environment when he underwent VA audiograms, the audiograms did not establish his hearing loss.  It was alleged that this August 1992 separation examination showed hearing loss disability for VA purposes and that he should be granted service connection on the basis of that separation examination.  

Pursuant to the Board's 2016 remand, the Veteran's records were reviewed by the examiner that conducted the May 2014 VA audiology evaluation.  

I have reviewed the conflicting medical evidence and am providing the following opinion: Veteran had a reported hearing loss in the right ear during his entrance exam in 1980.  His right ear hearing loss was stable and did not have a clinically significant change during his time of service from 1980-1984.  Veteran then had significantly more hearing tests from 1984-1992.  His hearing did fluctuate and shift temporarily in 1989 but was then recorded in 1992 the same as entrance.  He also had a hearing test in 1985 that revealed normal hearing in the right ear.  Veteran had a hearing test at the Indianapolis VA in 2010 and 2014 which both also revealed normal hearing in the right ear.  Veteran's hearing during his most recent exam revealed his hearing loss is not considered disabling per 38 CFR (code of federal regulation) 3.385.  When comparing hearing tests from during his time in the service, his hearing thresholds did not have a permanent shift (only temporarily in 1989).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Critical to determining whether a defect, infirmity, or disorder has been "noted" is whether the condition is "recorded" in an examination report. 38 C.F.R. § 3.304(b) (2015).  Noting only a history of a condition at the time of the entrance examination "does not constitute a notation" of a preexisting condition.  38 C.F.R. § 3.304(b)(1); see Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (noting that the presumption of soundness only attaches "where there has been an induction examination in which the later-complained-of-disability was not detected").  

If a veteran is entitled to the presumption, the burden then falls on VA to rebut the presumption by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  See 38 U.S.C. § 1111 (the Secretary's burden is derived from the phrase "or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service"); Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 234; Bagby, 1 Vet. App. at 227. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, it was argued in the March 2017 Informal Hearing Presentation that the most recent Board remand required that the examiner provide an addendum opinion with respect to the question of aggravation but this was not done (in violation of Stegall, Id.).  As to this argument, the Board does not agree.  The addendum opinion simply confirmed that the Veteran does not now have a hearing loss in the right ear which meets the VA standards at 38 C.F.R. § 3.385.  Thus, if the Veteran does not have a hearing loss disability at the present time, there can be no question as to the pre-existence of a right ear hearing loss, or either inservice incurrence or inservice aggravation.  

The service representative also argued that the recent VA addendum opinion was incorrect in stating that the 2010 and 2014 VA examinations were normal because both examinations disclosed a hearing loss.  Again, the Board disagrees.  When the results of the 2010 and 2014 VA audiometric tests are compared to the legal requirements at 38 C.F.R. § 3.385, it is clear that both document that the Veteran does not have a hearing loss in the right ear by VA standards.  

Also in the March 2017 Informal Hearing Presentation it was argued that the Veteran contended that his right ear hearing loss was aggravated by his time in military service, particularly because during both of his periods of military service he was said to have right ear hearing loss upon entrance into each period of service.  Moreover, during service he was placed in to a hearing conservation program because of his specialty, and his exposure to loud noises, mostly from weapons fire.  Also, on comparing inservice audiometric testing he was documented to have a threshold shift in the right ear.  Moreover, it was contended that any pre-existing hearing loss in the right ear was aggravated by his time spent in close proximity to weapons, explosives, and ammunitions.  

However, this argument begs the question of whether the Veteran actually now has a hearing loss in the right ear.  As explained in the recent VA addendum opinion, the preponderance of the evidence shows that the Veteran does not have a hearing loss by VA standards in the right ear.  As to this, the Board must note that not only were there significant variances in the results of the inservice audiometric tests, both a postservice VA audiometric examination and even the private audiogram results indicate that the Veteran had repeatedly given inconsistent responses during audiometric testing and it is clear that it is this significant variances in his responses which had led some evaluators during military service to believe that he had a hearing loss in the right ear.  

The Veteran now seeks to diminish the significance and probative value of the postservice VA audiometric test results which establish that he does not have a hearing loss in the right ear by asserting that he only has such a hearing loss when in a noisy environment.  As to the contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  This takes on greater significance in cases such as this when there are significant variances in a claimant's responses during audiometric testing.  

Lastly, as to the contention that service connection should be granted on the basis of the results of an audiogram at the time of the Veteran's discharge from his last period of military service, in 1992, the requirement for service connection of having a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in this case, the preponderance of the evidence shows that the Veteran has not had a hearing loss in his right ear at any time during since he filed his claim in June 1998.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


